Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 1 of 23




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

   BRAMAN MOTORS, INC., et al.

                  Plaintiffs,

          v.                                             Civil Action No. 17-cv-23360-DPG

   BMW OF NORTH AMERICA, LLC, et al.,

                  Defendants.


              DEFENDANT BMW NA’S OPPOSITION TO PLAINTIFFS’
       MOTION FOR SANCTIONS AND INCORPORATED MEMORANDUM OF LAW

          BMW of North America, LLC (“BMW NA”) submits this opposition to Plaintiffs’

   Motion for Sanctions and Incorporated Memorandum of Law, Dkt. No. 179 (the “Motion for

   Sanctions”).

                                        I. INTRODUCTION

          Braman accuses BMW NA of playing “hide the ball” in discovery by not giving Braman

   documents that BMW NA located and turned over the U.S. Securities and Exchange

   Commission (“SEC”) in connection with an investigation by that agency into alleged “inaccurate

   disclosures” of retail sales volume in the United States. Nothing could be further from the truth.

   Braman requested these documents in its Fourth Request for Production of Documents in

   January 2020, and BMW NA promptly objected to that request and informed Braman that BMW

   NA was withholding responsive documents based on those objections. The parties met and

   conferred on Braman’s request and BMW NA’s objection in April 2020, and Braman chose not

   to move to compel; instead, Braman waited until long after fact discovery in this three-year old
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 2 of 23




   case closed on August 17, 2020 to surface this issue. The Court should deny what is, in effect, an

   untimely motion to compel production of documents.

          Moreover, and contrary to Braman’s latter-day argument, BMW NA did not violate any

   obligation to supplement earlier responses to discovery. Over the course of this case, Braman

   has served requests for over 140 categories of documents. The demand for 77 categories of

   documents served by Braman in December 2017—particularly with respect to electronically

   stored information (ESI)—far exceeded the requirement of Fed. R. Civ. P. 26(b)(1) that

   discovery be “proportional to the needs of the case.” Braman also sought to limit the scope of

   the ESI search that it would be required to conduct to locate documents responsive to BMW

   NA’s document requests. In the summer of 2018, the parties met and conferred on a more

   modest scope of discovery and agreed that the parties’ search for documents would be limited to

   16 custodians using agreed electronic search terms. BMW NA complied with that agreement

   and produced responsive documents, including documents responsive to Braman’s First Request

   No. 24 seeking documents concerning vehicle “punching.” BMW NA expressly reserved its

   objection to conducting a broader search for ESI. It was not required to “supplement” its

   production with documents located and produced to the SEC two years later in connection with

   an investigation of issues arising under U.S. securities law—not the Florida dealer statute—in

   which different lawyers negotiated a different scope of search to find documents in the

   possession of different custodians using different terms based on the unique considerations of

   that matter.

                               II.     RELEVANT BACKGROUND

          A.      Braman’s Coercion Claim.




                                                   2
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 3 of 23




          In December 2017, Braman filed its Complaint against BMW NA. 1 Only one of its

   alleged claims (the “Coercion Claim”) concerns what Braman calls “punching,” or what BMW

   NA refers to as “Fleet Conversion.” 2 Under the Coercion Claim, Braman alleges it was forced

   by BMW NA to make certain Fleet Conversions during 2015, and that these alleged acts of

   coercion violated Florida law (which prohibits certain acts of “coercion” by a motor vehicle

   manufacturer) and BMW NA’s contractual obligations of good faith and fair dealing. 3

   Significantly, there is not (and could not be) any claim that merely incentivizing Fleet

   Conversions violates any law or contractual provision; rather, it is only the act of coercion

   relative to Braman that is alleged to be wrongful. 4

          B.      The Parties’ Scope Agreement Concerning Documents Requested

          In July 2018, before any party made its first production of documents, BMW NA and

   Braman began discussions regarding the parameters for ESI searches. See Eggers Decl. ¶ 2. On

   July 30, 2018, BMW NA proposed ten BMW NA custodians and, in its email to Braman,

   grouped these employees into five rough categories of knowledge based on the allegations made

   1
    Braman has since amended the Complaint three times and a motion to amend for a fourth time is
   pending. See Dkt. 16, Dkt. 53, Dkt. 127, and Dkt. 163. The majority of Braman’s claims do not relate to
   Fleet Conversions and are therefore not relevant to this Motion. See, e.g., Corrected Third Amended
   Complaint (“CTAC”), ¶¶ 96-145, 159-179.
   2
     Every vehicle sold or leased by a BMW dealership must be reported by the dealer to BMW NA by
   electronically submitting a Retail Delivery Report (“RDR”). Dealers may also move new vehicles from
   their new vehicle sales inventory into their own fleets and keep them – whether for use as executive
   (employee) vehicles, service department customer loaners, or demonstrator vehicles. When a dealer
   chooses to move a new BMW vehicle out of its inventory and into its own fleet (“Fleet Conversions”), it
   must also report the move on the RDR submitted to BMW NA. From time to time, BMW NA provides
   dealers per-vehicle cash incentives for Fleet Conversions (“Fleet Conversion Incentives”). Dealers,
   including Braman, may elect whether to undertake these Fleet Conversions and obtain the incentives.
   3
    See, e.g., CTAC, ¶ 67 (alleging that “in or about 2015” BMW NA “pressur[ed] and attempt[ed] to
   coerce dealers” to “punch[ ]” RDRs); ¶ 73 (“In or about the end of 2015, Braman. . . stopped punching
   unsold vehicles. . . .”).
   4
     BMW NA denies ever having coerced Braman to do anything, and intends to seek summary judgment
   on the Coercion Claim, relying in part on the deposition testimony of Braman employees that there was,
   in fact, no coercion by BMW NA.



                                                     3
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 4 of 23




   in the then-operative Complaint: Southern Region, Automotive Sales, Network Development,

   Customer Relationship Management, and the Genius program. Id. BMW NA also sent Braman

   organizational charts for the Southern Region, key departments within BMW NA such as

   Network Development and Automotive Sales, and for senior leadership, so Braman could see for

   itself where these individuals (and many others) fell within BMW NA’s internal organization.

   Id.

          On August 1, 2018, the Parties had a conference call to discuss, among other things, the

   custodians and search terms to be used in collecting and reviewing ESI. Eggers Decl., ¶ 3.

   During the call, Braman requested that BMW NA search the ESI of six additional custodians, to

   which BMW NA agreed. 5 Id. The Parties agreed during the call to exchange lists of proposed

   search terms. BMW NA forwarded its list shortly after the call ended and asked Braman to

   provide their list of proposed custodians, organization chart(s), and search terms. Id. Braman

   provided its proposed list of search terms that afternoon. Id. On August 7, 2018, Braman

   confirmed the Parties’ agreement regarding the identities of the BMW NA custodians to be

   searched. Id.

          During July, August, and into September 2018, the Parties exchanged, revised, and

   communicated at length about the search terms to be applied to the collected documents

   (together with custodians, the “Scope Agreement”). See Eggers Decl., ¶ 4. The Parties agreed

   that no search for any electronically stored information (“ESI”), such as emails, would be

   required or undertaken beyond the agreed-upon search terms and custodians. Id. At no time

   after the parties established the Scope Agreement did Braman request that BMW NA search



   5
    Further correspondence between the Parties clarified that Braman sought the addition of five additional
   custodians, not six. Eggers Decl., ¶ 3.



                                                      4
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 5 of 23




   additional custodians, modify the search terms, or otherwise modify the agreed-upon Scope

   Agreement. Id., ¶ 5.

          C.      BMW NA Objected to Producing Fleet Conversion Documents Outside the
                  Scope Agreement and Braman Did Not Move to Compel

          On December 22, 2017, Braman served its First Request for Production of Documents,

   which sought, among other things, certain Fleet Conversion-related documents:

          REQUEST NO. 24: All documents, communications, and studies related to
          dealers “punching” RDRs for BMW vehicles at each month's end or any other
          time, including, but not limited to: (i) BMW's communications to dealers
          regarding purchasing such vehicles and punching; (ii) any request by BMW to
          any of its dealers to punch vehicles prior to their actual retail sale; (iii) the number
          of new BMW vehicles in BMW's inventories at all United States ports and
          distribution centers, by vehicle model, by year; (iv) BMW's payments or
          monetary incentives to dealers based on the number of vehicles purchased and/or
          punched by each dealer; (v) any positive or adverse action BMW took against a
          dealer because a dealer did or did not accept and/or punch vehicles; (vi) any
          adverse consequences suffered by a dealer for not punching vehicles prior to their
          actual retail sale; (vii) the effects, if any, punching vehicles has on BMW's sales,
          sales reporting, revenue, and profitability; and (viii) documents by, from and
          between BMW AG, BMW (US) Holding, and BMW relating to or concerning
          such month-end inventories and monetary incentives offered to BMW dealers to
          reduce BMW port and distribution center inventories by such month end
          purchases.

   Braman’s First Request for the Production of Documents (Dkt. 179-2) at 14.

          In BMW NA’s Responses to Braman’s First Request for Production of Documents,

   BMW NA noted that it would “conduct a reasonably diligent search for [Electronically Stored

   Information (‘ESI’)] responsive to [these] Requests, subject to any mutually agreed search

   protocol or such search protocol as the Court may require if the parties cannot agree on the scope

   of such search.” Eggers Decl., ¶ 6, Ex. A (BMW NA’s Responses to Braman’s First Request for

   Production of Documents) at 2.

          BMW NA objected to Request No. 24, among others, and the Parties engaged in a series

   of communications, including telephonic meet and confer calls, and reached agreement on the




                                                     5
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 6 of 23




   majority of disputed Requests and Responses/Objections. Eggers Decl., ¶ 7. As discussed

   above, during the course of the Parties’ meet and confer discussions, they agreed on the terms of

   the Scope Agreement. Id., ¶¶ 3-4. Even after those negotiations, BMW NA expressly reserved

   its objection to any broader search for ESI and indicated that the scope of its production would

   be limited to the ESI search that had been negotiated by the parties:

          BMW NA objects to the Requests to the extent they purport to require BMW NA
          to provide discovery of [ESI] from sources that are not reasonably accessible
          because of undue burden and cost, or that are not proportional to the needs of the
          case. BMW NA will conduct a reasonably diligent search for ESI responsive to
          [the] Requests, subject to mutually agreed-upon search terms applied to the ESI of
          mutually agreed-upon custodians.

   BMW NA’s Third Amended Responses to Plaintiffs’ Request for Production of Documents

   (Dkt. 179-3) at 2.

          BMW NA’s Response to Request No. 24, as limited by the Parties’ Scope Agreement,

   further limited the documents BMW NA agreed to produce:

          RESPONSE TO REQUEST NO. 24: BMW NA objects to this Request to the
          extent it seeks competitively-sensitive information or data concerning other BMW
          dealers, none of which is relevant to any claim or defense in this case. BMW NA
          is withholding documents and communications concerning individual payments
          made to other BMW dealers for “punching” vehicle and communications with
          dealers other than Braman concerning “punching” unless those communications
          were part of blast emails sent by national or regional teams to all dealers in a
          specific geographic area. Subject to the foregoing objections, BMW NA will
          produce non-privileged documents responsive to this Request.

   See id. at 11-12. Braman did not move to compel based on BMW NA’s response.

          Applying the search terms and custodial files specified by the Scope Agreement, BMW

   NA conducted a reasonably diligent search for all documents responsive to this Request, and

   produced all non-privileged documents yielded by that search, other than those identified as

   having been withheld. Eggers Decl., ¶ 8.




                                                    6
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 7 of 23




          On January 17, 2020, Braman served its Fourth Request for Production of Documents on

   BMW NA. Request No. 21 sought:

          REQUEST NO. 21: Documents sufficient to identify the person or persons
          responsible for devising or authorizing BMW NA’s month-end incentive or
          “punching” programs, and each such authorization for each such program for the
          period of 2012-2016.

   Braman’s Fourth Request for the Production of Documents (Dkt. 179-4) at 8.

          BMW NA objected to Braman’s Fourth Request for the Production of Documents to the

   extent Braman sought documents outside of the Scope Agreement:

          BMW NA objects to the Requests to the extent they purport to require BMW NA
          to provide discovery of electronically stored information (“ESI”) from sources
          that are not reasonably accessible because of undue burden and cost, that are not
          proportional to the needs of the case, or that require BMW NA to conduct a
          search for ESI using terms or custodians other than those mutually agreed upon
          prior to the start of discovery. BMW NA will conduct a reasonably diligent
          search for ESI responsive to this Requests, subject to those mutually agreed- upon
          search terms applied to the ESI of those mutually agreed-upon custodians.

   BMW NA’s Response to Braman’s Fourth Requests for the Production of Documents (Dkt. 179-

   5) at 2 (emphasis added).

          BMW NA reiterated its objection to searching for documents beyond the agreed-upon

   parameters of the Scope Agreement:

          RESPONSE TO REQUEST NO. 21: BMW NA objects to this request to the
          extent it seeks electronically stored information that was not collected using the
          search terms and custodians the Parties agreed to use after extensive discussions.
          BMW NA further objects to this request as duplicative of Request No. 24 in
          Plaintiff's First Request for Production of Documents. Pursuant to that request,
          BMW NA agreed to and has produced documents, communications, and studies
          “related” to dealers “punching” RDRs for BMW vehicles at each month's end or
          any other time, including, but not limited to documents relating to or concerning
          such month-end inventories and monetary incentives offered to BMW dealers.

          Subject to its objections, BMW NA states that is has already searched for and
          produced documents responsive to this request.




                                                  7
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 8 of 23




   Response of BMW NA to Braman’s Fourth Request for the Production of Documents (Dkt. 179-

   5) at 14-15 9 (emphasis added).

          Applying the search terms and custodial files specified by the Scope Agreement, BMW

   NA conducted a reasonably diligent search for all documents responsive to this Request, and

   produced all non-privileged documents yielded by that search, other than those identified as

   having been withheld. Eggers Decl., ¶ 8. Braman did not move to compel based on BMW NA’s

   Response.

          D.     BMW NA Objected to Producing SEC Documents and Plaintiffs Did Not
                 Move to Compel

          In December 2019, the SEC initiated an investigation (the “SEC Investigation”) into

   purported “inaccurate disclosures by BMW . . . of its retail vehicle sales volume in the United

   States.” See SEC Order (Dkt. 179-1). In responding to the SEC’s document requests, BMW NA

   negotiated with the SEC to establish the custodians and search terms BMW NA would apply in

   searching for and producing documents. See Eggers Decl., ¶ 9. Those custodians and search

   terms applied by BMW NA to the SEC’s requests were significantly broader than those specified

   by the Scope Agreement. Id. The search protocol used in the SEC matter involved the search

   and review of the files of over 50 custodians from BMW NA, BMW AG, and BMW US Capital.

   Id.

          As part of its Fourth Requests for the Production of Documents, served in January 2020,

   Braman sought:

          REQUEST NO. 50: All documents provided to, communicating with, or
          discussing the SEC in connection with its investigation into BMW and its
          punching practices, as announcing in the Wall Street Journal on December 24,
          2019.

   Braman’s Fourth Request for the Production of Documents (Dkt. 179-4) at 14. In its Responses

   and Objections to Braman’s Fourth Request for the Production of Documents, served on April 3,


                                                 8
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 9 of 23




   2020, BMW NA objected to the Requests “to the extent they purport to . . . require BMW NA to

   conduct a search for ESI using terms or custodians other than those mutually agreed upon prior

   to the start of discovery.”       BMW NA’s Response to Braman’s Fourth Requests for the

   Production of Documents (Dkt. 179-5) at 2. BMW NA also objected to the Request and

   expressly stated that it was withholding documents based on its objection:

           RESPONSE TO REQUEST NO. 50: BMW NA objects to this request because
           it is overly-broad and seeks documents not relevant to any claim or defense in this
           case. BMW NA further objects to this request because it seeks highly
           confidential, competitively-sensitive information about other BMW dealers across
           the entire BMW network. BMW NA also objects to this request because it does
           not describe with reasonable particularity the documents to be produced. Rather,
           it simply requests “all documents” that touch upon the SEC investigation,
           regardless of their content, time frame, or other characteristics.

           BMW NA is withholding documents based on its objections.

   Response of BMW NA to Braman’s Fourth Request for the Production of Documents (Dkt. 179-

   5) at 28. 6 During the Parties’ April 29, 2020 meet and confer regarding, among other Requests,

   Request No. 50, BMW NA reiterated its objections to producing “all documents provided to,

   communicating with, or discussing” the SEC matter and stated that BMW NA would stand on its

   objection. See Eggers Decl., ¶ 10. Braman did not move to compel based on BMW NA’s

   objection.

           E.      BMW NA’s Interrogatory Response Regarding Fleet Conversion Was
                   Complete and Braman Did Not Move to Compel

           On June 17, 2020, Braman served interrogatories on BMW NA, and requested:

           INTERROGATORY NO. 8: Explain in detail how BMWNA determined
           Punching incentives, including timing, dollar amounts, quantity and models of
           vehicles, and identify the person or persons who created, invented, or authorized
           Punching incentives.



   6
     The Response was also subject to BMW NA’s objection that BMW NA conduct “a search for ESI using
   terms or custodians other than those mutually agreed upon prior to the start of discovery.” See supra at 8.



                                                       9
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 10 of 23




   Braman’s First Set of Interrogatories to BMW NA (Dkt. 179-6) at 7. BMW NA objected to this

   Interrogatory and referred Braman to the Rule 30(b)(6) testimony of Peter Buchauer:

          RESPONSE: Pursuant to Fed. R. Civ. P. 26(b)(2)(C)(i), BMW NA objects to this
          Interrogatory on grounds that the information sought can be obtained from some
          other source that is more convenient, such as through deposition testimony,
          including testimony in response to Topic 14 of plaintiffs’ Rule 30(b)(6)
          deposition notice. Topic 14 seeks testimony regarding “[t]he precise manner in
          which each “punching” program was chosen to be introduced, including but not
          limited to the process and procedure for selecting and authorizing the models and
          amount of bonuses, and the person or persons whose approval or authority was
          required before each punching program was introduced.” Pursuant to Fed. R. Civ.
          P. 26(b)(2)(C)(i), BMW NA refers plaintiffs to the Rule 30(b)(6) deposition
          testimony of Peter Buchauer.

   BMW NA’s Responses and Objections to Braman’s Interrogatories (Dkt. 179-7) at 10.

          Mr. Buchauer was deposed on August 17, 2020. Eggers Decl., ¶ 12. At no time during

   Mr. Buchauer’s deposition or afterward did Braman claim that Mr. Buchauer was not prepared to

   address Topic No. 14, seek additional testimony or demand a further narrative response, or

   otherwise seek to meet and confer with BMW NA concerning its response to Interrogatory No.

   8. Id.., ¶¶ 12-13.

                                         III.    ARGUMENT

          A.      Braman’s Motion for Sanctions Is Actually an Untimely Motion To Compel
                  Production of Documents and Interrogatory Responses After the Close of
                  Discovery.

          Braman’s sanctions motion should be denied because it is actually an untimely motion to

   compel. See, e.g., Smith v. Royal Caribbean Cruises, Ltd., 302 F.R.D. 688, 694 (S.D. Fla. 2014)

   (“Plaintiff was entitled to obtain Rule 37 relief if Defendant failed to comply with its discovery

   obligations . . . . But Plaintiff was required to seek that relief prior to the end of the discovery

   period.”).   Braman seeks sanctions against BMW NA for failing to produce documents

   responsive to Request No. 24 to Braman’s First Request for Production of Documents dated

   December 22, 2017; Request Nos. 21 and 50 to Braman’s Fourth Request for Production of



                                                   10
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 11 of 23




   Documents dated January 17, 2020; and Interrogatory No. 8 to Braman’s First Set of

   Interrogatories dated July 17, 2020, but Braman never moved to compel production of any of the

   material.

           With respect to Request No. 24 to Braman’s First Request for Production of Documents,

   the Parties met and conferred in the summer of 2018 and agreed to a scope of search for

   responsive documents; based on that search, BMW NA has produced over 55,000 documents,

   including more than 10,000 native files (such as Excel files), totaling more than 250,000 pages.

   Eggers Decl., ¶ 14. With respect to Request Nos. 21 and 50 to Braman’s Fourth Request for

   Production of Documents, BMW NA timely objected to these requests and the parties met and

   conferred concerning those objections on April 29, 2020; Braman chose not to file a motion to

   compel. With respect to Interrogatory No. 8, BMW NA timely served its response on August 17,

   2020 (the last day of discovery) and Braman never raised any issue with that response. Id., ¶ 13.

           Braman waived any argument that BMW NA breached its discovery obligations by

   failing to present these issues to the Court within thirty days after BMW NA served its

   responses. See S.D. Fla. Local R. 26.1(g)(1); see also Smith, 302 F.R.D. at 694; Zuniga v. Russel

   S. Jacobs, P.A., 2019 WL 8362164, at *2 (S.D. Fla. 2019) (“Here, Plaintiffs’ motion lacks merit

   because the deadline to seek relief has long since passed.”); Lara v. G&E Florida Contractors,

   LLC, 2016 WL 8740318, at *2 (S.D. Fla. 2016) (denying request for Rule 37 sanctions as

   untimely for failure to comply with Local Rule 26.1); Keller v. Wells Fargo Bank N.A., 2014 WL

   12461355, *1 (S.D. Fla. 2014) (denying motion to compel as untimely under Local Rule 26.1). 7

   Nor can Braman show “good cause” for its failure to present this issue to the Court in a timely
   7
     In Manno v. Healthcare Revenue Recovery Group, LLC, 2012 WL 1409532, at *3 (S.D. Fla. 2012), the
   court explained that Local Rule 26.1(h)(1) “sets forth a specific period within which discovery motions
   must be filed. Defining that period as ‘thirty days’ rather than ... the less precise ‘a reasonable time’
   reflects the judgment of the District that the filing period should not extend beyond thirty days. Thus, the
   Rule has the benefit of making clear precisely when discovery motions must be filed.”



                                                       11
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 12 of 23




   fashion. Braman knew about the SEC investigation and referenced that investigation in Request

   No. 24 of its Fourth Request for Documents served in January 2020, and it knew by early April

   2020 that BMW NA was withholding documents that it had produced to the SEC. The SEC

   Order issued on September 24, 2020 merely confirmed that BMW NA produced documents to

   the SEC that were not responsive to the agreed, narrower scope of search in this case. For this

   reason alone, the Court could deny Braman’s sanctions motion.

          B.      BMW NA Did Not Violate Rule 26(e) and Sanctions Are Not Permitted
                  Under Rule 37(c).

                  1.     BMW NA’s Responses Were Not “Incomplete or Incorrect.”

          Over the course of more than two years of fact discovery, BMW NA has collected,

   reviewed, and produced thousands of documents based on the Parties’ agreed-upon Scope

   Agreement and the parameters BMW NA clearly articulated in its (unchallenged) objections and

   responses to Braman’s requests for the production of documents.         See Eggers Decl., ¶ 14.

   Braman erroneously claims that BMW NA is obligated to produce documents that fall outside

   the Scope Agreement, as well as those that BMW NA expressly stated it would not produce (i.e.,

   Request No. 50). No such burden exists under Federal Rule of Civil Procedure 26(e), which

   provides:

          (e) SUPPLEMENTING DISCLOSURES AND RESPONSES.
               (1) In General. A party who has made a disclosure under Rule 26(a)—or
               who has responded to an interrogatory, request for production, or request for
               admission—must supplement or correct its disclosure or response:
                  (A) in a timely manner if the party learns that in some material respect the
                  disclosure or response is incomplete or incorrect, and if the additional or
                  corrective information has not otherwise been made known to the other
                  parties during the discovery process or in writing; or
                  (B) as ordered by the court.




                                                  12
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 13 of 23




           Rule 26(e) does not call for blanket supplementation based on a requesting party’s

   unilateral claim that relevant documents exist that were not produced. The time for argument

   over scope of search and production has passed. Now, long after the deadline for fact discovery

   and motions to compel has lapsed, the only question is whether the subject responses were

   incomplete or incorrect in some material respect. 8 That is not the case here.

           BMW NA objected to the scope of the Fleet Conversion documents requested in First

   Request No. 24 and Fourth Request No. 21, both in terms of topical scope and to the extent the

   Requests sought documents from custodians and using search terms other than those agreed-

   upon by the Parties in the Scope Agreement. The search protocol used in the SEC matter

   included more than three times the number of custodians as in the Braman matter and searched a

   significantly broader pool of documents. See Eggers Decl., ¶¶ 3, 9. That BMW NA collected

   and produced different documents to the SEC than it did to Braman based on a different scope,

   different search terms, and different custodians does not now render BMW NA’s responses or its

   productions incomplete.       That is particularly the case where, as here, Braman specifically

   requested BMW NA’s productions to the SEC, BMW NA objected, and Braman took no further

   action to compel production. 9 See Vay v. Huston, 2016 WL 1408116, at *8 (W.D. Pa. 2016)


   8
    Under Federal Rule of Civil Procedure 37(c)(1), “If a party fails to provide information or identify a
   witness as required by Rule 26(a) or (e), the party is not allowed to use that information or witness to
   supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is
   harmless. . . .” For the reasons discussed above, BMW NA’s alleged failure to produce the documents
   cited in the SEC Order is substantially justified by its objections to relevant document requests and
   Braman’s decision not to move to compel based on those responses. Even assuming error on BMW NA’s
   part (which there was none), the error was harmless because the documents quoted in the SEC Order do
   not pertain to alleged coercion by BMW NA of Braman to accept Fleet Conversion Incentives. See infra
   at 13-14.
   9
     Among other objections to Request No. 50, BMW NA objected that the request did not describe with
   reasonable particularity the documents to be produced. See Fourth Request for the Production of
   Documents (Dkt. 176-6) at 28. This type of “cloned” or “piggyback” discovery has been held
   impermissible by District Courts in the Eleventh Circuit. See, e.g., Strickland v. Tristar Prod., Inc., 2017
   WL 2874621, at *1 (S.D. Ga. July 5, 2017) (denying plaintiff’s motion to compel discovery of “all



                                                        13
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 14 of 23




   (holding that under Rule 26(e) plaintiff was only required to supplement or correct response if

   the response was incomplete or incorrect and that “[w]hile Defendant contends that Plaintiff’s

   responses to its request for production were incomplete, Plaintiff had asserted objections,” and

   thus “[g]iven Plaintiff’s objections, Defendant was required to meet and confer and then move to

   compel production”) (internal citations omitted)).

           Braman argues that BMW NA should not be permitted to rely on a “years-old agreement

   about ineffective custodians and search terms [made] at the outset of discovery” (Mot. at 17), but

   there was no subterfuge or attempt on BMW NA’s part to obscure its reliance on the Scope

   Agreement. BMW NA’s responses to Braman’s document requests objected to the requests to

   the extent they sought the collection and review of documents from custodians other than those

   agreed upon by the Parties at the outset. BMW NA reiterated its position during meet and

   confirm meetings with Braman. See, e.g., Eggers Decl., ¶ 10. At no point did Braman seek to

   compel a broader search or to add additional custodians to the Scope Agreement. Id., ¶ 5.

           Braman’s reliance on In re Delta as “instructive,” is misplaced. See Mot. at 17-18 (citing

   In re Delta/AirTran Baggage Fee Anti. Litig., 846 F. Supp. 2d 1335, 1348-49 (N.D. Ga. 2012).

   The court’s decision to sanction Delta for its failure to produce 60,000 documents it had

   separately produced to the Department of Justice was based on multiple factual circumstances

   not present here. For example, the court found that Delta had “neglected to search and produce

   responsive documents” from collected hard drives; that Delta had located additional back-up

   tapes containing emails after the close of discovery, but did not review and produce the

   responsive emails; and that prior to the discovery of the 60,000 documents Delta had



   documents” produced by party in similar products liability cases, “regardless of the pertinence of those
   materials” because plaintiff must identify the materials more specifically than “all”) (citing Fed. R. Civ.
   P. 34(b)(1)(A) (requiring “reasonable particularity” in document requests)).



                                                       14
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 15 of 23




   unequivocally “represented to the Court approximately twenty times that it had produced every

   document responsive to [Delta’s] discovery requests that it had in its possession” and yet failed

   to correct its factual misrepresentations to the Court. In re Delta, 846 F. Supp. 2d at 1348-49.

   None of the factual circumstances underlying the Court’s decision in In re Delta to impose

   sanctions are present here.

                  2.      Fleet Conversion Motive Documents Are Not Material in this Case.

          Not only does Braman’s motion for sanctions fail because BMW NA’s Responses were

   not incomplete or inaccurate, it fails for the independent reason that the documents are

   immaterial to the resolution of this case. See Fed. R. C. P. 26(e)(1)(A). The documents quoted

   in the SEC Order concern the motivation for offering incentives for Fleet Conversions. Those

   motives are immaterial to the resolution of Braman’s claims, which are based entirely on

   Braman’s having been supposedly coerced to make Fleet Conversions. See supra at 13-14. If

   BMW NA engaged in unlawful coercion under Florida law (which it did not), BMW NA will be

   liable, irrespective of its motive. Conversely, if BMW NA did not coerce Braman, there can be

   no violation of Sections 320.64(5) and (6) or liability under Braman’s common law claims.

          C.      There is No Basis for Braman’s Motion Because BMW NA Has Not Violated
                  the Law or a Court Order.

          For all of Braman’s rhetorical flourishes, the history of discovery in this case shows there

   was no wrongful conduct by BMW NA.             BMW NA objected to producing certain Fleet

   Conversion-related documents–including the very documents cited in the SEC Order–and

   Plaintiff’s did not seek to compel their production. Braman cites no authority for the proposition

   that the Court can sanction BMW NA in the absence of wrongful conduct, and violation of an

   order compelling discovery is generally a necessary predicate to awarding sanctions under Rule

   37. See United States v. Certain Real Prop., 126 F.3d 1314, 1317-1318 (11th Cir. 1997); see




                                                  15
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 16 of 23




   also Martin v. Northwestern Mut. Life Ins. Co., 2006 WL 148991, *2, n.3 (M.D. Fla. 2006)

   (noting that the Eleventh Circuit has refused to apply Rule 37 for discovery violations absent

   violation of an order). Because Braman has never moved to compel on any of the discovery

   failures they allege in the Motion, it does not (and cannot) argue that BMW NA has violated a

   court order compelling it to produce documents over the stated objections in its document

   responses. 10 On this basis alone, Braman’s sanctions motion should be denied.

           As described above, BMW NA has fully complied with its discovery obligations. Over

   the course of more than two years of fact discovery, BMW NA has collected, reviewed, and

   produced thousands of documents based on the Parties’ agreed-upon Scope Agreement and the

   parameters BMW NA clearly articulated in its (unchallenged) objections and responses to




   10
     The cases Braman cites in support of its Motion are distinguishable on numerous grounds, but notably
   because in almost all of the cases cited, the sanctioned party violated a court order, a fact not present here.
   See, e.g., Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 698-99 (1982)
   (Rule 37 sanction imposed after party failed to comply with three court orders to produce documents);
   Higgs v. Costa Crociere S.P.A. Co., 969 F.3d 1295, 1305-306 (11th Cir. 2020) (imposing sanctions for
   violation of multiple court orders); Oklahoma Fed. Gold and Numismatics, Inc. v. Blodgett, 24 F.3d 136,
   138 (10th Cir. 1994) (sanction imposed after violation of two court orders, refusal of party to appear for
   deposition, and refusal to respond to written discovery); BankAtlantic v. Blythe Eastman Paine Webber,
   Inc., 12 F.3d 1045, 1046 (11th Cir. 1994) (affirming imposition of sanctions for “failure to comply with a
   discovery order”); Coquina Invs. v. Rothstein, 2012 WL 3202273, *13 (S.D. Fla. 2012) (sanction entered
   for “pattern of discovery violations” related to documents produced mid-trial in violation of court order
   and after repeated representations to court that party had produced all responsive documents); Malautea v.
   Suzuki Motor Co., Ltd., 987 F.2d 1356, 1541 (11th Cir. 1993) (imposing sanctions for violation of three
   discovery orders); Carluccis v. Piper Aircraft Corp., Inc., 775 F.2d 1440, 1448 (11th Cir. 1985) (finding
   bad faith where, inter alia, counsel terminated document production on basis of asserted objections
   already overruled by court and violated direct order of court to continue deposition until completion);
   Immuno Vital, Inc. v. Telemundo Group, Inc., 203 F.R.D. 561, 569-71 (S.D. Fla. 2001) (imposing
   sanction for violation of discovery orders). Other cases are simply inapposite to the facts and
   circumstances here. See, e.g., Flurry v. Daimler Chrysler Corp., 427 F.3d 939, 934 (ordering sanction of
   dismissal where plaintiff sent allegedly defective vehicle in a crashworthiness case, “the most crucial and
   reliable evidence available,” to salvage despite requests from defendant for vehicle’s location); Eagle
   Hosp. Physicians, 561 F.3d at 1306-307 (11th Cir. 2009) (sanction imposed for “egregious” conduct of
   intercepting communications between clients and attorneys); De Saro v. United States, 305 F. Supp. 2d
   1330 (S.D. Fla. 2004) (imposing sanction for refusal to appear at deposition).



                                                         16
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 17 of 23




   Braman’s requests for the production of documents. 11 See Eggers Decl. ¶ 14. That BMW NA

   made document productions under broader ESI parameters in the SEC matter does not

   retroactively render BMW NA’s responses incomplete or incorrect; nor does it lead to any

   conclusion that BMW NA ever acted in bad faith. See Mot. at 12.

           In a tacit admission that discovery sanctions are not warranted under Rules 26(e) and

   37(c)(1), Braman instead urges the Court to order extreme sanctions under its “inherent powers.”

   Mot. at 8-16. But as Braman’s own Motion acknowledges, “[i]nvoking a court’s inherent

   powers requires a determination that a party acted in bad faith.” 12 Mot. at 8 (citing Eagle Hosp.

   Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1306 (11th Cir. 2009)). “Because of

   their very potency, inherent powers must be exercised with restraint and discretion.” Chambers,

   501 U.S. at 44; see Schwarz v. Villages Charter Sch., Inc., 2017 WL 88951, at *3 (M.D. Fla.

   2017) (“the Supreme Court has stressed that a court should ‘exercise caution in invoking its

   inherent powers’”) (quoting Chambers, 501 U.S. at 50). The bar is very high: a “district court

   may exercise its inherent sanction power where a party ‘has acted in bad faith, vexatiously,

   wantonly, or for oppressive reasons.’” Bldg. Materials Corp. of Am. v. Henkel Corp., 2017 WL

   4082440, at *2 (M.D. Fla. 2017) (quoting Purchasing Power, 851 F.3d at 1223 (11th Cir. 2017)).

   As discussed above, no such conduct is present here.


   11
     Braman argues that it “had no choice but to rely on BMWNA to identify the appropriate custodians for
   the range of issues and matters presented in the case” and that BMW NA’s “decision-making process
   regarding custodians was never revealed to Braman.” Mot. at 16. Apart from the undisputed fact that
   Braman has been part of the BMW dealer network for decades and can be presumed to be familiar with
   BMW personnel, Braman apparently forgets that counsel for BMW NA sent an email to Braman
   proposing specific custodians, but area of knowledge, and sent organizational charts so Braman could
   review where the proposed individuals (and others, should Braman have wanted to propose additional
   custodians) fell within BMW NA’s internal organization. See Eggers Decl., ¶ 2.
   12
     In a number of the cases Braman cites in support of its argument that the Court should order sanctions
   under its inherent powers the court actually did not order sanctions. See, e.g., Purchasing Power, LLC v.
   Bluestem Brands, Inc., 851 F.3d 1218, 1227 (11th Cir. 2017) (“We reverse the district court’s imposition
   of sanctions. . . No party in this case acted with bad intentions. . . .”).



                                                      17
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 18 of 23




          Braman urges the court to conclude that BMW NA acted in bad faith by doing exactly

   what BMW NA told Braman it was doing: objecting to certain requests and refusing to produce

   certain of the Fleet Conversion documents, including “all” documents produced to the SEC.

   Braman relies on the dissimilar circumstances of Serra Chevrolet, in which the district court—

   after repeatedly ordering a manufacturer to produce documents—rejected defendant’s

   explanation for its failure to produce documents the court had previously ordered it to produce

   and imposed sanctions. See Mot. at 12-13 (citing Serra Chevrolet, Inc. v. Gen. Motors Corp.,

   446 F.3d 1137, 1150 (11th Cir. 2006). But in that case, the plaintiff dealer filed a motion to

   compel discovery, and it was only after the district court entered its discovery order requiring the

   manufacturer to produce documents and the manufacturer failed to comply with that order (and

   succeeding orders requiring production) that the district court imposed sanctions. Id. at 1143. If

   anything, the Serra Chevrolet case cautions against the Court entering an order imposing the

   draconian sanctions that Braman now seeks; the Eleventh Circuit on appeal held that the district

   court in Serra Chevrolet abused its discretion by imposing a hefty monetary fine and striking

   defenses because the record presented by the plaintiff failed to support those sanctions. Id. at

   1151-52. Here, Braman has failed to offer any record evidence supporting the sanctions it

   seeks—not even the paltry record found deficient in Serra Chevrolet.




                                                   18
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 19 of 23




          C.       Braman Is Not Entitled to the Proposed Sanctions and No Extension of the
                   Discovery Schedule is Warranted.

          Braman requests three of the harshest sanctions available under Rule 37: termination of

   BMW NA’s counterclaim; an order prohibiting BMW NA from opposing Counts I, VIII and IX

   of Braman’s Corrected Third Amended Complaint (in effect, a directed verdict); and an order

   adopting the Corrected Third Amended Complaint’s assertions concerning Fleet Conversions as

   fact. See Mot. at 19-20. All of these sanctions are inappropriate here.

          Braman’s request that the Court impose the most severe sanction—dismissal of BMW

   NA’s counterclaim—is “disfavored and . . . and rarely imposed, and then only where one party

   willfully, and in bad faith, fails to obey the court’s discovery orders such that allowing the case

   to proceed would be unfair to the innocent party.” Schwarz, 2017 WL 88951, at *3. The

   Eleventh Circuit has “consistently . . . found Rule 37 sanctions such as dismissal or entry of

   default judgment to be appropriate . . . only ‘where the party’s conduct amounts to flagrant

   disregard and willful disobedience of discovery orders.’” Certain Real Prop., 126 F.3d at 1317

   (quoting Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987)) (collecting cases supporting

   proposition that party must violate one or more discovery orders before court may enter default

   or dismiss case under Rule 37)). As discussed at length above, no such willful violation of a

   court order has occurred here. Because Braman has not previously complained about BMW

   NA’s compliance with this Court’s discovery orders, the Court has not had occasion to establish

   that “the most drastic sanction of default judgment was a possibility.” 13 Schwarz, 2017 WL

   88951, at *6.



   13
      There is no connection between the documents quoted in the SEC Order and BMW NA’s
   Counterclaim, further highlighting the inappropriateness of the request. BMW NA’s counterclaim asserts
   a breach of Plaintiff Braman BMW of Miami’s dealer agreement based on poor sales performance and
   has no tie to Fleet Conversion or Fleet Conversion Incentives.



                                                    19
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 20 of 23




          Braman also requests that BMW NA be precluded from opposing Counts I, VIII and IX

   of Braman’s Corrected Third Amended Complaint, and that facts relating to Braman’s Fleet

   Conversion allegations be ordered as “fact” by the Court. See Mot. at 14, 19. Again, such

   drastic sanctions would be tantamount to a default judgment against BMW NA on these claims,

   an unwarranted sanction under the circumstances of this case. 14 See United States v. Hayden,

   2011 WL 13131320, at *1 (S.D. Fla. 2011) (“Generally, ‘the district court should impose the

   least severe sanction necessary to ensure prompt and complete compliance with its discovery

   orders.’” (quoting United States v. Parks, 399 F. App’x. 446, 456-57 (11th Cir. 2010)); Platypus

   Wear, Inc. v. Clarke Modet & Co., 2008 WL 11401783, at *2 (S.D. Fla. 2008) (noting court

   should impose least onerous sanction to meet the purposes of imposing the sanction and that

   “[t]he severe sanction of a dismissal or default judgment is appropriate only as a last resort, when

   less drastic sanctions would not ensure compliance with the court’s orders”).

          Finally, Braman argues that it should be entitled to re-open discovery to seek

   “documents, statements and submissions provided to the SEC,” as well as time to depose various

   unidentified BMW NA witnesses in connection with the SEC Documents. Mot. at 20. Braman’s

   request is an unreasonable and unjustified delay of a case that has been pending for over three

   years. In addition to the documents collected and produced by BMW NA, Braman has already

   had the opportunity to conduct several depositions concerning their Fleet Conversion allegations,

   including a Rule 30(b)(6) deposition that specifically covered the topic of “[t]he precise manner

   in which each ‘punching’ program was chosen to be introduced, including but not limited to the

   process and procedure for selecting and authorizing the models and amount of bonuses, and the
   14
     See, e.g., Myrdal v. District of Columbia, 248 F.R.D. 315, 318 (D.D.C. 2008) (designating facts to be
   taken as established for purposes of plaintiff’s action “would be tantamount to a default against
   defendant”); Tara Prods. v. Hollywood Gadgets, Inc., 2014 WL 1047411, at *3 & n.7 (S.D. Fla. 2014)
   (noting that movant’s request that designated facts be taken as established and that opposing party be
   barred from opposing claim “would be tantamount to a default judgment”).



                                                     20
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 21 of 23




   person or persons whose approval or authority was required before each punching program was

   introduced.” See Eggers Decl., ¶ 11.

           Braman apparently made the strategic decisions not to move to compel the production of

   Fleet Conversion-related documents, not to challenge BMW NA’s Answers to Interrogatories,

   and not to object to the level of preparation of BMW NA’s designated witness for Fleet

   Conversion-related matters. Having made those decisions, Braman is not now entitled to a “do-

   over” of discovery, particularly in the absence of any evidence that BMW NA’s discovery

   responses were incomplete or inaccurate. Braman’s request to re-open discovery is little more

   than an attempt to take a second bite at the apple, despite Braman’s numerous opportunities to

   pursue such information during the prior thirty-two months of discovery. The Court should not

   permit it.

                                           CONCLUSION

           Based on the foregoing arguments and authorities, BMW NA respectfully requests that

   the Court deny Braman’s Motion for Sanctions in its entirety and award to BMW NA its

   reasonable expenses, including attorney’s fees incurred in responding to the Motion.




                                                  21
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 22 of 23




   DATED: November 20, 2020            Respectfully submitted,

                                       BMW OF NORTH AMERICA, LLC



                                       /s/ Alison K. Eggers
                                       Peter S. Baumberger
                                       Michael F. Suarez
                                       KUBICKI DRAPER, P.A.
                                       25 West Flagler Street, Penthouse
                                       Miami, Florida 33130
                                       (305) 982-6774
                                       psb@kubickidraper.com
                                       mfs@kubickidraper.com

                                       William N. Berkowitz*
                                       John R. Skelton*
                                       James C. McGrath*
                                       Brandon L. Bigelow*
                                       Alison K. Eggers*
                                       SEYFARTH SHAW LLP
                                       Two Seaport Lane, Suite 300
                                       Boston, Massachusetts 02210
                                       (617) 946-4800
                                       wberkowitz@seyfarth.com
                                       jskelton@seyfarth.com
                                       jcmcgrath@seyfarth.com
                                       bbigelow@seyfarth.com
                                       aeggers@seyfarth.com
                                       * admitted pro hac vice

                                       Counsel for BMW of North America, LLC




                                        22
Case 1:17-cv-23360-DPG Document 183 Entered on FLSD Docket 11/20/2020 Page 23 of 23




                                    CERTIFICATE OF SERVICE

          I certify that on November 20, 2020, I filed the foregoing document through CM/ECF
   with the United States District Court for the Southern District of Florida and that notice will be
   provided to parties of record and the Court through CM/ECF.




                                                 /s/ Michael F. Suarez
                                                 Michael F. Suarez

                                                 Counsel for BMW of North America, LLC
   Dated: November 20, 2020




                                                    23
